DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 12/19/19. These drawings are accepted. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 18 is rejected under 35 U.S.C. 102 (a1) / (a2) as being anticipated by HWANG (WO2016190502 A1).
Regarding claim 18, XXX discloses an arrangement (100) comprising: a measurement arm receptacle device (140) of a measurement system (100); and a measurement arm (140), wherein the measurement arm receptacle device (140) 2) are not aligned coaxially with each other when the counter holding device (141) is connected with the holding device (135) (see; Figs 4-6).
Claims 1 and 2-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nemoto et al. (Pub. No.: US 20070266582) in view of Stabile (US Patent ,5,598.132).
Regarding claim 1, Nemoto discloses a measurement arm receptacle device of a measurement system (see: Fig. 4 and par. 0029) for arranging a measurement arm (100, 200, see: par. 0079), the measurement arm receptacle device comprising: a holding device for releasably mechanically arranging the measurement arm (100, 200, see: par. 0079); an electric contact device (262) that comprises an electric contact part ) that is moveable between a rest position (I) and a working position (II), wherein the electric contact part is configured to take the rest position (I), if the measurement arm is not arranged at the holding device and wherein the electric contact part is configured to abut against the measurement arm arranged at the holding device and in doing so, to 
Regarding claims 2-3, Stabile teaches a connection of the contact part (60) with an electrical line (210). Regarding claims 4-6, Nemoto implicitly discloses an evaluation device (0033, “measurement’). Stabile discloses a biasing means (90: spring). Regarding claim 6, Stabile discloses conductive spring contacts Regarding claim 7, Stabile teaches a conductive surface which is grounded and a negligible spring force. (Figure 4) compared to the force of the screwed plug. Regarding claims 8-9, Stabile teaches the movable of the contact part(80) in a direction normal to the surface of a contact {cross-section of 219). 
Allowable Subject Matter
Claims 10-17 and 19-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record taken alone and in combination does not disclose or suggest “wherein the electric contact part is rotatably and/or shiftably supported in at least one additional degree of freedom different than the normal direction (R) by a contact part support device” as recited in claim 10 and wherein the holding device comprises a third retaining magnet having magnetic poles (N, S) which are arranged along a third magnet axis (A3) in a row, wherein the first magnet axis (A1) and the third magnet axis (A3) extend inclined to each other, and wherein the counter holding device comprises a fourth retaining magnet having magnetic poles (N, S) which are arranged along a fourth magnet axis in a row and which is associated with the third retaining magnet and wherein the third magnet axis (A3) and the fourth magnet axis (A4) are not .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206. The examiner can normally be reached Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JACQUES M SAINT SURIN/Examiner, Art Unit 2861